Citation Nr: 0708068	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left below-the-knee 
amputation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  


FINDING OF FACT

A left below-the-knee amputation is not attributable to a 
service-connected disease or injury.


CONCLUSION OF LAW

A left below-the-knee amputation is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In March 2006, the veteran was sent 
VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, 
documents issued in February 2006 and October 2006 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in March 2006.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, documents issued in 
February 2006 and October 2006 constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  The veteran had competent representation and 
opportunity for a hearing.  The record shows that the veteran 
was able to meaningfully participate in the adjudication of 
the claim.  Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the veteran has not claimed 
that a left below-the-knee amputation was incurred in or 
aggravated by service but has limited his appeal to secondary 
service connection.  He asserts that a left below-the-knee 
amputation is secondary to service-connected varicose veins.  
More specifically, as noted in correspondence dated in June 
2002, the veteran contends that due to the lack of vein 
mapping for a bypass the amputation was necessary, and had 
the veteran had a good venous system in his left lower leg 
that a bypass would have been completed obviating the need 
for the left below-the-knee amputation.  Except as provided 
in 38 C.F.R. § 3.300(c), disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2006).  This 
includes an increase in disability.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in this case, in order to warrant service connection 
for a left below-the-knee amputation, the evidence must show 
that the veteran's service-connected diseases or injuries 
either caused or aggravated a left below-the-knee amputation.  

In this case, the veteran is service-connected for varicose 
veins of both lower extremities.  As noted in the October 
2004 VA opinion, the veteran underwent bilateral varicose 
vein stripping in 1954 during service.  Subsequently, he had 
multiple episodes of phlebitis/cellulitis.  In April 2002, he 
underwent left Guillotine below-the-knee amputation.  The 
examiner stated that although the veteran had many years of 
difficulties with venous stasis ulcers, as well as phlebitis 
and cellulitis, his main problem causing the below-the-knee 
amputation was arterial insufficiency, which was noted to be 
most likely the result of tobacco use and hypertension.  The 
examiner specifically stated that his varicose veins in no 
way contributed to his below the knee amputation.  Likewise, 
the November 2004 VA examiner stated that varicose veins were 
almost certainly not the cause of the veteran's amputation.  
Rather, arterial occlusive disease was the cause, which the 
examiner noted was a separate entity.  In addition, in a June 
2006 VA opinion, the examiner stated that there was no 
evidence in literature or otherwise that varicose veins 
contributed to arterial insufficiency.  The examiner noted 
that arterial insufficiency was linked to endothelial 
dysfunction caused from diabetes, tobacco abuse, trauma, 
hypercholesterolemia, etc.  The examiner specifically stated 
that the veteran's service-connected varicose veins in no way 
contributed to his arterial insufficiency.  The Board notes 
that the January 2006 VA examiner stated that while there was 
reason for question, he nevertheless concurred with the above 
opinions, specifically stating that it was less than 50 
percent likely that the amputation was caused by the varicose 
veins and less than 50 percent likely that the therapies and 
approaches used were impaired by his service-connected venous 
problems.  

The veteran is competent to report his symptoms.  Neither he, 
nor his representative, however, is a medical professional.  
Lay statements do not constitute competent medical evidence 
that a left-below-the knee amputation is related to a 
service-connected right or left leg disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The most probative evidence is the competent VA 
opinions establishing that a left below-the-knee amputation 
is not related to a service-connected disease or injury and 
that service-connected varicose veins in no way contributed 
to arterial insufficiency.  Such evidence is far more 
probative than an unsupported lay opinion.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.







ORDER

Service connection for a left below-the-knee amputation is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


